                          IN THE UNITED STATES DISTRICT COURT
                              DISTRICT OF SOUTH CAROLINA
                                   FLORENCE DIVISION

Bronson Shelley,                                         C/A No. 4:18-cv-2259-JFA-TER

                                   Plaintiff,

vs.
                                                                     ORDER
Bray P. Stirling, Michael McCall, Warden Ms.
Thompson, Major Mr. Jackson, Captain Ms.
Holsinger, Lt. Mr. Bell, LT. Travis Reese, LT.
Ms. Housten, Lt. MR. Marone, Lt. Ms.
Flemming, Sgt. Shelba Right, Sgt. Ms. Tribble,
Mr. Goodson, Ms. Gibson, SMU Officer
Bouyan, individually and in their official
capacities,

                                   Defendants.



         Bronson Shelley, (“Plaintiff”), brings this action raising claims pursuant to 42 U.S.C.

§ 1983 alleging that Defendants violated his constitutional rights by using excessive force and

being deliberately indifferent to his serious medical needs. In accordance with 28 U.S.C. § 636(b)

and Local Civil Rule 73.02(B)(2), D.S.C., the case was referred to a Magistrate Judge for review.

         The Magistrate Judge assigned to this action 1 prepared a thorough Report and

Recommendation (“Report”) and opines that this Court should dismiss Plaintiff’s claims as against

only Defendants Tribble and Marone without prejudice pursuant to FRCP Rule 41(b). As the



1
    The Magistrate Judge’s review is made in accordance with 28 U.S.C. § 636(b) and Local Civil
    Rule 73.02(B)(2) (D.S.C.). The Magistrate Judge makes only a recommendation to this Court.
    The recommendation has no presumptive weight, and the responsibility to make a final
    determination remains with the Court. Mathews v. Weber, 423 U.S. 261 (1976). The Court is
    charged with making a de novo determination of those portions of the Report and
    Recommendation to which specific objection is made, and the Court may accept, reject, or
    modify, in whole or in part, the recommendation of the Magistrate Judge, or recommit the matter
    to the Magistrate Judge with instructions. See 28 U.S.C. § 636(b).
Magistrate points out, Plaintiff failed to provide a summons and Form USM-285 for Defendants

Tribble and Marone with an updated address or further identifying information and said

Defendants cannot be served without such information. (ECF No. 45). The Report sets forth, in

detail, the relevant facts and standards of law on this matter, and this Court incorporates those facts

and standards without a recitation.

       Plaintiff was advised of his right to object to the Report, which was entered on the docket

on December 17, 2018. (ECF No. 45). The Magistrate Judge required Plaintiff to file objections

by December 31, 2018. Id. However, Plaintiff did not file any objections. In the absence of specific

objections to the Report of the Magistrate Judge, this Court is not required to give any explanation

for adopting the recommendation. See Camby v. Davis, 718 F.2d 198, 199 (4th Cir. 1983).

       After carefully reviewing the applicable laws, the record in this case, as well as the Report,

this Court finds the Magistrate Judge’s recommendation fairly and accurately summarizes the facts

and applies the correct principles of law. Accordingly, the Court adopts the Report and

Recommendation (ECF No. 45). Thus, Plaintiff’s claims as against only Defendants Tribble and

Marone are dismissed without prejudice pursuant to FRCP Rule 41(b).

       IT IS SO ORDERED.


July 22, 2019                                                          Joseph F. Anderson, Jr.
Columbia, South Carolina                                               United States District Judge
